Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ahn et al. (US Patent No. 9766737 B2 and Ahn hereinafter)
Regarding Claim 9, Ahn discloses (figs. 1-4, see annotated fig. 4 below) a flexible display comprising:
a window layer (114) capable of being subjected to a bending deformation; a first axis (bend axis) parallel to a surface of the window layer, crossing the window layer, and being a center line of the bending deformation of the window layer;
 the window layer wherein edges of the polarizing plate later coincide with corresponding edges of the window layer with respect to a direction of the first axis;
a display panel (102) having one surface combined with another surface of the polarizing plate layer wherein edges of the display panel coincide with corresponding edges of the polarizing plate layer with respect to the direction of the first axis; and
a plate layer (108) having one surface combined with another surface of the display panel.


    PNG
    media_image1.png
    619
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    716
    media_image2.png
    Greyscale

Regarding Claim 10, Ahn discloses (figs. 1-4, see annotated fig. 4 above) the flexible display of claim 9, wherein the first axis passes through a center of the window layer.
Regarding Claim 11, Ahn discloses (figs. 1-4, see annotated fig. 4 above) the flexible display of claim 9, further comprising: a third axis parallel to the surface of the window layer, crossing the window layer, and perpendicular to the first axis, wherein with respect to a direction of the third axis, the polarizing plate layer has one edge coinciding with corresponding one edge of the window layer and another edge not coinciding with a corresponding another edge of the window layer.

    PNG
    media_image1.png
    619
    798
    media_image1.png
    Greyscale

Regarding Claim 12, Ahn discloses (figs. 1-4, see annotated fig. 4 above) the flexible display of claim 11, wherein with respect to the direction of the third axis, the display panel has one edge coinciding with a corresponding one edge of the polarizing plate layer and another edge not coinciding with a corresponding another edge of the polarizing plate layer (annotated fig. 3).
Regarding Claim 13, Ahn discloses (figs. 1-4, see annotated fig. 4 above) the flexible display of claim 12, wherein the display panel is, at the other edge thereof, longer than the polarizing plate layer and is curved to another surface of the plate layer (fig. 3).
Regarding Claim 14, Ahn discloses (figs. 1-4, see annotated fig. 4 above) the flexible display of claim 9, wherein the plate layer is divided along the first axis at a position corresponding the first axis.
Regarding Claim 15, Ahn discloses (figs. 1-4) the flexible display of claim 9, further comprising: a cushion layer (114) disposed between the display panel and the plate layer.
Regarding Claim 16, Ahn discloses (figs. 1-4, see annotated figs. 3-4 above)  the flexible display of claim 15, wherein with respect to the direction of the first axis, the window layer, the polarizing plate layer, the display panel, and the cushion layer coincide with each other at edges thereof.
Regarding Claim 17, Ahn discloses (figs. 1-4, see annotated figs. 3-4 above)  the flexible display of claim 11, wherein with respect to the direction of the third axis, the window layer, the polarizing plate layer, and the display panel coincide with each other at one edges thereof and do not coincide with each other at other edges thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent No. 10727435 and Kim hereinafter) in view of Degner et al (US Patent No. 9419065 B2 and Degner hereinafter)
Regarding claim 1, Kim discloses (figs. 1-2) an electronic device comprising:
a foldable housing (400); and a flexible display (100),

a recess provided in both the first housing and the second housing, wherein the first housing and the second housing are foldable about a first axis extending in a first 


    PNG
    media_image3.png
    597
    786
    media_image3.png
    Greyscale
direction, face each other in a folded state, and together define a plane in an unfolded state, wherein the flexible display is disposed in the recess and includes a first area corresponding to the first housing and a second area corresponding to the second housing.
 Kim does not explicitly disclose wherein the flexible display includes a plurality of layers, at least one of which includes a flat portion and a bent portion extending from an 
However, Degner teaches (figs. 5-9) wherein the flexible display includes a plurality of layers (14A-C), at least one of which includes a flat portion (AA) and a bent portion (IA) extending from an edge of the flat portion, and wherein the bent portion is bent about a second axis parallel to the first axis.

    PNG
    media_image4.png
    407
    533
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a bent region of Degner to the electronic device of Kim in order to provide a display driver integrated circuit such as integrated circuit mounted in bent region.
Regarding claim 2, Kim/Degner discloses the electronic device of claim 1. Kim further teaches wherein the first housing further includes a first lateral member forming a part of the recess and having a first portion extending parallel to the first axis, and 

    PNG
    media_image5.png
    595
    753
    media_image5.png
    Greyscale

Regarding claim 3, Kim/Degner discloses the electronic device of claim 2. Degner teaches (fig. 5) wherein a plurality of conductive lines (51) are disposed on the bent portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a bent region of Degner to the electronic device of Kim in order to carry display signals along the bend region.
Regarding claim 4, Kim/Degner discloses the electronic device of claim 3. Degner teaches (fig. 5) a display driver circuit (60) electrically connected to the plurality of conductive lines and mounted on the bent portion.

Regarding claim 5, Kim/Degner discloses the electronic device of claim 2. Kim further teaches wherein the flexible display further includes an external layer defining an outer surface of the flexible display and disposed to be adjacent to the first lateral member.

    PNG
    media_image6.png
    348
    803
    media_image6.png
    Greyscale

Regarding claim 6, Kim/Degner discloses the electronic device of claim 5. Kim further teaches wherein the external layer includes: a first side extending in the first direction (D1) along the first portion of the first lateral member; a second side extending from the first side in a second direction (D2) perpendicular to the first direction; a third side extending in the first direction parallel to the first side; and a fourth side extending in the second direction parallel to the second side. Degner further teaches (fig. 5) wherein one or more of the plurality of layers have no bent portion and extend to the second, third, and fourth sides when the external layer is viewed from above.

Regarding claim 7, Kim/Degner discloses the electronic device of claim 6. Kim further teaches wherein the one or more of the plurality of layers include a first adhesive layer (150) attached to the external layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first adhesive layer of Degner to the electronic device of Kim in order to provide attachment between display panel and laower plate.
Regarding claim 8, Kim/Degner discloses the electronic device of claim 7. Kim further teaches wherein the one or more of the plurality of layers further include a polarizing plate layer (col 16, lines 29-30), and wherein the first adhesive layer is disposed between the external layer and the polarizing plate layer (fig. 5).






Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Ahn et al 
Regarding claim 18, Kim discloses (figs. 1-2) an electronic device comprising: a first housing (400a); a second housing (400b) foldably connected to the first housing; a recess provided in both the first housing and the second housing from one surface of the electronic device towards another surface; and a flexible display (100) disposed in the recess, wherein the flexible display includes:

    PNG
    media_image3.png
    597
    786
    media_image3.png
    Greyscale

a window layer (cover window, col 16, lines 29-34) having one exposed surface and configured to be folded together with the first housing and the second housing;
 a plate layer (200) having one surface combined with another surface of the display panel.
Kim does not explicitly disclose a polarizing plate layer having one surface combined with another surface of the window layer wherein edges of the polarizing plate layer coincide with corresponding edges of the window layer with respect to a direction of the first axis; a display panel having one surface combined with another surface of the polarizing plate layer wherein edges of the display panel coincide with corresponding edges of the polarizing plate layer with respect to the direction of the first axis.
However, Ahn teaches (fig. 4) a polarizing plate layer (110) having one surface combined with another surface of the window layer wherein edges of the polarizing plate layer coincide with corresponding edges of the window layer with respect to a direction of the first axis; a display panel having one surface combined with another surface of the polarizing plate layer wherein edges of the display panel (102) coincide with corresponding edges of the polarizing plate layer with respect to the direction of the first axis.

    PNG
    media_image7.png
    592
    786
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a polarizing plate layer and display panel of Ahn to the electronic device of Kim in order to provide control the display characteristics (e.g., external light reflection, color accuracy, luminance, etc.) of the flexible display.
 Regarding claim 19, Kim/Ahn discloses the electronic device of claim 18. Kim further teaches wherein the first axis corresponds to a connecting position between the first housing and the second housing.


Regarding claim 20, Kim/Ahn discloses the electronic device of claim 18, further comprising: a third axis parallel to the surface of the window layer, crossing the window layer, and perpendicular to the first axis, wherein with respect to a direction of the third axis, the polarizing plate layer has one edge coinciding with a corresponding one edge of the window layer and another edge not coinciding with a corresponding other edge of the window layer.

    PNG
    media_image2.png
    608
    716
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    619
    798
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a polarizing plate layer of Ahn to the electronic device of Kim in order to provide control the display characteristics (e.g., external light reflection, color accuracy, luminance, etc.) of the flexible display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841